Citation Nr: 1203677	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-11 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Long Beach, California


THE ISSUE

Entitlement to reimbursement for a run-flat tire system as adaptive equipment for a vehicle.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 








INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1965 to March 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination of the Veterans Health Administration at the Long Beach VA Medical Center.  

The appeal is REMANDED to the Veterans Health Administration (Prosthetic Service) at the Long Beach VA Medical Center. 


REMAND

The Veteran is service connected for traumatic myelopathy with loss of use of the lower extremities and is entitled to automobile adaptive equipment. 38 C.F.R. § 17.156(a)(1).  

In October 2010, the Veteran submitted an application for adaptive equipment for a 2010 Honda Odyssey.  The Veteran asserts that he should be reimbursed for the option of a run-flat tire system, namely, the Michelin PAX System.  The cost of the system is not in the record. 

As the run-flat tire system is not a standard safety feature for the Veteran's vehicle and the run-flat tire system is not an on the approved list of adaptive equipment, under VHA Handbook 1173.4, para. 18, the Veteran's request is unusual. 

Also under VHA Handbook 1173.4, para. 7(f), tires will not be authorized as adaptive equipment and any item which may be construed as being furnished for comfort or convenience will not be authorized.  



The Veteran argues that the Michelin PAX System is more than just tires or a convenience item, it is a safety feature in light of his service-connected disabilities, loss of use of the lower extremities.  The Veteran states that he submitted a statement from his physician that the run-flat system was a significant additional safety feature, which is not in the record. 

As the evidence of record is insufficient to decide the claim, further development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for a copy of the invoice and proof of payment for the run-flat tire system, Michelin Pax System, for his 2010 Honda Odyssey. 

2.  Ask the Veteran to submit a copy of his physician's statement, pertaining to the run-flat tire system as a safety feature in light of the Veteran's service-connected disabilities, loss of use of the lower extremities. 

3.  Refer the Veteran's request to the VHA Headquarters Automobile Adaptive Equipment Committee for review along with: a copy of the invoice and proof of payment; a copy of the statement of the case; a copy of the Veteran's VA Form 9, dated in April 2009, and a copy of the Veteran's physician's statement, pertaining to the run-flat tire system as an added safety feature in light of the Veteran's service-connected disabilities, loss of use of the lower extremities. 




4.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

